Citation Nr: 0122892	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-06 178 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from October 1970 to September 
1974.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a neck disability.


FINDINGS OF FACT

1.  In an November 1986 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for residuals of a neck injury.

2.  Since the November 1986 rating decision which denied 
service connection for residuals of a neck injury, the 
veteran has submitted relevant, noncumulative evidence which 
indicates that he has current disability from cervical 
spondylosis.


CONCLUSIONS OF LAW

1.  The November 1986 rating decision, in which the RO denied 
entitlement to service connection for residuals of a neck 
injury, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (2000).

2.  The veteran has submitted new and material evidence to 
reopen the claim for service connection for a neck 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application to reopen 
his claim for service connection for a neck injury.  The 
veteran contends that he has current disability from a neck 
disorder which he incurred as a result of an automobile 
accident in which he was involved during his active military 
service.

For the reasons and bases discussed below, the Board finds 
that the veteran has submitted new and material evidence to 
reopen the claim, as he has submitted evidence that he has 
current disability from a neck disorder, diagnosed as 
spondylitic changes of the cervical spine.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 

In a November 1986 rating decision, which the veteran did not 
appeal, the RO denied entitlement to service connection for 
residuals of a neck injury.  The decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(2000).  The claim can be reopened only with the submission 
of new and material evidence.  38 C.F.R. § 3.156 (2000).

As defined by regulation for claims received prior to August 
29, 2001, new and material evidence means evidence not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

In a November 1986 rating decision, which the veteran did not 
appeal, the RO denied service connection for a neck injury, 
on the basis that no neck disorder was found during the 
veteran's most recent examination.

The evidence in the record at the time of the November 1986 
rating decision consisted of service medical records and 
reports of VA examinations.  Service medical records show 
that the veteran was involved in an automobile accident in 
June 1974.  When examined, he had a head injury and slight 
tenderness over his mid-cervical spine.  The examiner did not 
note an impression of a neck injury.  The veteran was 
discharged from the hospital two days later.  His condition 
was described as much improved.  About eight days following 
the accident the veteran complained of neck pain which was 
diagnosed as muscle strain.  At the time of his September 
1976 medical examination for release from active duty, the 
examiner noted the veteran's history of head injury in an 
automobile accident.  The examiner described the veteran's 
musculoskeletal system as clinically normal.

When the veteran underwent a VA examination in October 1986, 
he denied having any difficulty with his neck, back, and 
shoulders.  On examination of his musculoskeletal system, 
range of motion in all joints was good.  No crepitus was 
noted.  No diagnosis pertinent to the veteran's neck was 
reported

In a November 1986 rating decision the RO denied entitlement 
to service connection for residuals of a neck injury, 
reasoning that the veteran had no difficulty with his neck, 
as no such difficulty was found on the veteran's last 
examination.

The evidence received since the RO's November 1986 denial of 
service connection for residuals of a neck injury consists of 
duplicates of service medical records, VA treatment records, 
reports of VA examinations, and a transcript of a personal 
hearing.

A magnetic resonance imaging (MRI) conducted in July 1997 
showed spondylitic changes at multiple levels of the cervical 
spine, worst at the vertebral interspace between the fifth 
and sixth cervical vertebrae (C5-6) without canal stenosis or 
foraminal compromise.

VA outpatient treatment records dated from August to November 
1997 show that the veteran had complaints of neck pain and 
radiating pain to his shoulders and head.  His symptoms were 
diagnosed as chronic neck pain with muscle spasm.

During a VA orthopedic examination in February 1998, the 
veteran's main complaint was of neck pain.  He told the 
examiner that he had been involved in a motor vehicle 
accident during his service in 1972.  He claimed to have had 
neck pain and stiffness ever since.  He was observed to hold 
his head with a head-forward posture and he held it very 
erect.  He did not display any motion of the cervical spine.  
On examination he had limited cervical motion with pain at 
the extremes of such motion.  The pertinent diagnosis was 
multi-level cervical spondylosis with pain.  The examiner 
reviewed the July 1997 MRI and reported his further 
impression that the veteran may have some sort of myelopathy, 
as the MRI showed no canal stenosis or foraminal 
encroachment.

More recently dated records of VA outpatient treatment show 
that the veteran has continued to have complaints of and 
treatment for neck pain and stiffness.  During treatment in 
July 2000, the veteran reported that the onset of the neck 
pain was after a motor vehicle accident in 1973.  The 
diagnosis was myofascial occipital pain. 

The veteran testified in May 2001 at a personal hearing.  He 
related that during his active duty he had been a passenger 
in a Volkswagen and was involved in an accident during which 
he lost consciousness.  He recalled that after his separation 
from service he began to have neck pain.  As the years 
passed, his neck pain became worse.  He denied having chronic 
problems with his neck during the time between the accident 
and his release from active duty.  He stated that the onset 
of his neck symptoms was in 1977.  He self-treated his 
symptoms with rubbing alcohol and over-the-counter 
medication.  He reported that he was currently taking 
medication to relax his muscles and to relieve pain.  He was 
also using a transdermal electronic nerve stimulation (TENS) 
unit and a home traction device.  He denied intervening 
injury to his neck since the in-service automobile accident.  
He testified that a VA physician had told him that his 
current neck symptoms could be related to the in-service 
injuries sustained in the automobile accident.

After review of the new evidence and the entire record, the 
Board finds that the veteran has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a neck injury, diagnosed most recently as 
spondylitic changes of the cervical spine.  The new evidence 
shows that the veteran has current disability from a neck 
disorder.  As current disability is one of the elements of a 
claim for service connection which was not previously shown, 
the claim is reopened.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a neck disability is granted.  To this extent only, the 
appeal is granted.


REMAND

There has been a significant change in the law during this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and is applicable to all claims filed on or after 
the date of enactment of the VCAA.  

Based on a preliminary review of the record, it is observed 
that in order to comply with the mandates of the VCAA, 
additional development is needed.  Information supplied by 
the veteran during his personal hearing, at pages 7 and 8, in 
May 2001 point to the fact that some evidence pertaining to 
treatment of the veteran's neck has not been obtained.  
Further, a nexus examination needs to be conducted. 

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
his representative and request that they 
provide a list, with the names and 
locations, of any VA health care 
providers who have offered any opinion 
regarding a relationship between the 
veteran's current neck disability and his 
active service.  The veteran is advised 
to request that these health care 
providers make a written statement giving 
their opinion concerning the etiology of 
his current neck disability.  This 
written opinion should be submitted to 
the RO.  If the veteran provides names 
and locations of health care providers, 
but does not submit their opinion in 
writing, the RO should contact those 
identified and inquire if they have an 
opinion regarding the etiology of the 
veteran's currently manifested neck 
disability.  If they have an opinion 
regarding the etiology of the veteran's 
currently manifested neck disability a 
written report of the same should be 
obtained.

3.  The RO should contact the VA Medical 
Center in Tampa and request copies of all 
records relating to treatment of the 
veteran's neck from May 4, 2000 until the 
present.

4.  With respect to the above, all 
attempts to get records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the veteran of the records it was unable 
to obtain, briefly explain the efforts 
made to obtain such records, and describe 
any further action that the RO will take 
to obtain such records.  For any VA or 
other Federal department or agency 
records, the RO should, in accord with 
the VCAA, § 5103A(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the particular 
sources would be futile.            

5.  Then the RO should arrange to have 
the veteran scheduled for an examination 
limited to determine the existence and 
etiology of any disability of the neck.  
All necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
physician for review and the examination 
report should reflect that such review 
was accomplished.  The physician should 
expressly identify and diagnose all 
existing pathology of the neck.  Once any 
existing pathology of the neck is 
identified and diagnosed, the physician 
should specifically provide an opinion, 
based on a review of the evidence, as to 
whether it is at least as likely as not 
that the veteran's neck disorder existed 
during his military service or is in any 
way linked or related to any medically 
documented incident or injury during his 
military service.  If the veteran has no 
current disability of the neck that could 
be medically linked or attributed to his 
period of military service or any 
incident therein, the physician should 
clearly and specifically indicate so in 
the examination report.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
report with the opinion should be 
associated with the claims folder.  

6.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

7.   Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed.  Specific 
attention is directed to the records-
development requests and medical 
examination/opinion report.  The RO must 
ensure that the examination report 
contains appropriate responses to the 
specific opinions requested and that it 
is in full compliance with the directives 
of this REMAND.

8.  Finally, the RO should readjudicate 
the issues on appeal with consideration 
given to all of the evidence of record, 
including the evidence obtained pursuant 
to this REMAND.  The readjudication of 
the claim must be on the merits.  The RO 
should address the claim after ensuring 
that all applicable duty-to-notify and 
duty-to-assist provisions have been 
fulfilled in accord with the VCAA.  The 
RO should also carefully consider the 
benefit of the doubt rule, and in this 
regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, both the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded the appropriate opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

